Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 1 of 11 PageID 11316




                              EXHIBIT E
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 2 of 11 PageID 11317




                             Exhibit 2
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 3 of 11 PageID 11318




                                  EXPERT REPORT
                                        OF
                               JOHN M. CONNOR, PH.D.

                                        In the matter of

                       Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC
                                               v.
      Southeast Milk, Inc., National Milk Producers Federation, aka Cooperatives Working
    Together; Dairy Farmers of America, Inc.; Land O’Lakes, Inc.; Dairylea Cooperative Inc.;
                                      and Agrimark, Inc.




                                  OnPoint Analytics, Inc.


                                  Highly Confidential
                              Pursuant to Protective Order




                                    December 18, 2017
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 4 of 11 PageID 11319




  the Southeast U.S. from 2003 to 2013 increased from the cow-supply constraints imposed by

  CWT Herd Retirement Program.


                Table 16: Average Annual Increase to OOP in Southeast U.S.
                               from Herd Retirement Program
            Year                     Average Overcharge ($/cwt)
                        Class I        Class II       Class III      Class IV
            2003         $0.00           $0.05          $0.00         $0.00
            2004         $0.07           $0.17          $0.00          $0.00
            2005         $0.21           $0.32          $0.03          $0.03
            2006         $0.39           $0.38          $0.09          $0.09
            2007         $0.44           $0.57          $0.19          $0.19
            2008         $0.70           $0.57          $0.25          $0.24
            2009         $0.53           $0.96          $0.32          $0.32
            2010         $1.17           $1.09          $0.24          $0.24
            2011         $1.09           $0.88          $0.49          $0.48
            2012         $0.84           $0.75          $0.50          $0.48
            2013         $0.89           $0.71          $0.61          $0.60
           Average       $0.58           $0.59          $0.25          $0.24




      VII. WINN-DIXIE WAS OVERCHARGED BY AT LEAST $21.4 MILLION

         88. To calculate damages to the Plaintiffs in this case, I apply the monthly overcharge to

  data specific to Plaintiffs’ purchases. Winn-Dixie dairy product purchase data was obtained for

  the period April 27, 2004 through August 16, 2013 (the “Purchase Order Data”), which I

  understand contains purchases from all vendors for raw milk, fluid milk and other dairy products

  that use Class I, II, III, and IV milk. The Purchase Order Data includes variables for the purchase

  order number, purchase order date, distribution center shipped to, vender number, item code,

  product description, case pack, size, quantity ordered, quantity received, date received, unit cost,




                                                   60
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 5 of 11 PageID 11320




  vendor name, and total dollars purchased.199 In total, the Purchase Order Data includes

  approximately 1.66 million transactions comprising $3.08 billion in total dairy-product

  purchases.200 This dataset ends in August 2013 because Winn-Dixie changed data management

  systems around this time, which prevented such data being produced through December 31,

  2013.201 Thus, I also obtained supplementary Winn-Dixie purchase data at the product level from

  the new data management system from August 2013 through the end of 2013 (the “Additional

  Purchase Data”).202 The Additional Purchase Data only includes Class I product purchases of

  $28.9 million.203 Consequently, my damages calculation is understated, because data for Class II,

  III, and IV products purchased from August 2013 through the end of 2013 are unavailable.204

           89. In addition, the Winn-Dixie Purchase Order Data includes item descriptions (e.g.,

  “YOGURT CUPS REGULAR,” “CHEESE SHREDDED NATURAL,” or “MILK PRIVATE

  LABEL WHITE”) corresponding to various item codes in a separate tab. I first matched each

  transaction in the dataset to these item descriptions and then identified which class of milk




  199
      Although no data dictionary was provided that describes each variable in the dataset, it is my understanding that
  the “case pack” variable refers to the number of units per case, while the “size” variable refers to the size of each
  unit, and the “quantity received” variable indicates the number of cases received.
  200
      Winn-Dixie. “Extract 1 - 2010 to 2013.xlx,” WD1143_000299; Winn-Dixie. “Extract 1 - up to year 2010.xlx,”
  WD1143_000300.
  201
      My model results show that the overcharges continued through 2014, as noted by the positive lagged coefficients
  shown in my model in Table 15. However, due to data limitations, I was instructed to only calculate damages
  through 2013. This approach is conservative.
  202
      Note that this Additional Purchase Data only includes item code, item description, category, sub-category, case
  pack, cases shipped, and total store cost. However, I obtain product size information sufficient to calculate the cwt
  purchased by matching the item code in the Additional Purchase Data to the item code in the Purchase Order Data.
  Lastly, I note that the Additional Purchase Data includes plant-based beverage milk (e.g., soymilk), but I
  appropriately exclude this from my damage calculation.
  203
      Winn-Dixie. Milk Purchases from C&S After Transfer of Warehouse Operations, “Milk Purchases from C and S
  after warehouse transfer 2013.xlsx”
  204
      Damages are also understated because of the absence of Purchase Order Data for the first eight months of the
  affected period. My model shows that damages began to accrue for Plaintiffs in September 2003, but because
  purchase orders are not available for the period September 2003 to May 11, 2004, I omit computing damages during
  that early period.
                                                           61
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 6 of 11 PageID 11321




  corresponded to each item description, which enabled me to calculate economic damages by

  class of raw milk.

           90. For the Winn-Dixie Purchase Order Data, Plaintiffs’ counsel instructed me to

  calculate damages on purchases of Class I, II, III, and IV products solely from vendors listed in

  Table 17 below. These purchases represent $1.24 billion in total dairy-product purchases by

  Winn-Dixie derived from the Purchase Order Data. I conservatively excluded Winn-Dixie

  purchases from all other vendors not listed in Table 17 before applying the overcharge calculated

  from my model.205




  205
      This is a conservative assumption because when collusion is effective, market prices increase for all suppliers
  (including those outside the cartel). If the fringe firms did indeed practice such “umbrella pricing,” then the true
  damages to Plaintiffs would be higher than what I report here, because the damage base would be calculated on at
  least $3.08 billion of sales instead of only $1.24 billion of sales within the Purchase Order Data. Lastly, although the
  Additional Purchase Data does provide cwt by each vendor, I conservatively reduce the calculated cwt in the
  Additional Purchase Data by 6.9% to account for excluded vendors. This reduction is based on the fact that 6.9% of
  Class I purchases within the Purchase Order Data relate to excluded vendors in 2012. The vendor exclusion is
  smaller for Class I products than Class II, III, and IV products because Winn-Dixie had supply contracts with
  included vendors and thus the Class I exclusion relates primarily to specialty products (e.g., organic and flavored
  milk).
                                                            62
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 7 of 11 PageID 11322




                          Table 17: Venders included in the damage base,
                 showing total sales only from the Winn-Dixie Purchase Order Data
                  Vendor Name                                      Total Sales
                  CABOT CREAMERY                                      $5,089,180
                  DAIRY FARMERS OF AMERICA                           $25,204,694
                  GUSTAFSON'S DAIRY                                     $522,483
                  GUSTAFSONS DAIRY                                   $62,377,433
                  GUSTAFSONS DAIRY-SPECIALTY MLK                      $3,758,614
                  KEMPS LLC                                           $4,933,380
                  LAND O LAKES                                       $61,976,757
                  SUNSHINE DAIRY ICE CREAM                           $15,098,619
                  SUNSHINE DAIRY(MILK)- FL DC'S                     $224,148,238
                  SUNSHINE DAIRY(MILK)NON-FL DCS                    $135,348,811
                  SUPERBRAND DAIRY                                   $59,606,745
                  SUPERBRAND ICE CREAM-GRNVLE                           $228,749
                  WD DAIRIES-HAMMOND (MILK)                          $85,769,649
                  WD DAIRIES-HAMMOND (MTG MILK)                     $114,065,831
                  WD DAIRIES-HIGHPOINT                                    $8,575
                  WD DAIRIES-HIGHPOINT(MILK)                         $21,436,082
                  WD DAIRIES-MTG (BUTTERMILK)                           $246,748
                  WD DAIRIES-NEW ORLEANS                                 $66,177
                  WD DAIRIES-PLANT CITY (MILK)                      $407,102,505
                  WD DAIRIES-PLANT CITY BAHAMAS                       $2,462,331
                  WD YOGURT (HIGH POINT)                             $13,762,551
                  Total                                           $1,243,214,153


          91. The overcharge results in Table 16 are expressed in dollars per hundredweight of

  farm milk, but the procurement data are in various volumetric units or weights other than

  hundredweights. To convert volumes into the appropriate cwt measurement, I employed the

  industry standard ratios shown in Table 18. For example, for bottled fluid milk, I used the

  conventional conversion rate of 8.6 pounds per gallon,206 although I understand that milk weight

  can vary across batches delivered because of slight differences in fat and protein content. Lastly,

  approximately 0.2% of product purchases from relevant vendors (approximately $265,000 in the


  206
     USDA. “USDA ERS Documentation.” October 12, 2016, accessed November 28, 2016 via
  https://www.ers.usda.gov/data-products/price-spreads-from-farm-to-consumer/documentation/; Wisconsin Dairy.
  “Milk Facts.” Accessed March 15, 2017 at http://www.americasdairyland.com/dairy/milk/milk-facts.
                                                       63
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 8 of 11 PageID 11323




  Purchase Order Data and Additional Purchase Data combined) were excluded because the data

  did not include sufficient information on the weight/volume units (e.g., the product size variable

  was listed as “counts” only). This is another reason why the economic damage calculations

  provided in Table 19 below are conservative numbers (i.e., lower-bound estimates).


                      Table 18: Dairy-Product / Milk Conversion Assumptions207
              1 pound of butter requires 21.2 pounds of milk for production
              1 pound of whole milk cheese requires 10.0 pounds of milk for production
              1 pound of cottage cheese requires 6.25 pounds of milk for production
              1 pound of plain yogurt requires 1 pound of milk for production
              1 gallon of ice cream requires 12.0 pounds of milk for production
              1 gallon of milk weighs 8.6 pounds


           92. Table 19 below shows my damages estimates for Plaintiffs, by milk class. Applying

  the monthly overcharge amounts from my model to Winn-Dixie purchase data yields a total

  estimate of at least $21.4 million in economic damages.208




  207
      Wisconsin Dairy. “Milk Facts.” Accessed March 15, 2017 at http://www.americasdairyland.com/dairy/milk/milk-
  facts.
  208
      Again, these damages are conservative because they are only calculated from Winn-Dixie sales data through
  2013, even though my model finds that milk prices remained artificially elevated for five years after a herd
  retirement. Similarly, only $1.2 billion of purchases are included in the damage base from the Purchase Order Data,
  out of at least $3.08 billion of total dairy purchases during this period (even though the price paid by Winn-Dixie on
  the excluded dairy purchases would have similarly been elevated beyond competitive levels). Moreover, damages of
  approximately $21.4 million represent a less than 2% overcharge on Winn-Dixie’s $1.2 billion in purchases of dairy
  products from the included vendors in the Purchase Order Data.
                                                           64
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 9 of 11 PageID 11324
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 10 of 11 PageID 11325




                              Exhibit C
       Materials Reviewed and Relied Upon
Case 3:15-cv-01143-BJD-JBT Document 256-5 Filed 04/15/19 Page 11 of 11 PageID 11326



   Winn-Dixie. Milk Purchases from C&S After Transfer of Warehouse Operations, “Milk Purchases from
         C and S after warehouse transfer 2013.xlsx”


                                 Bates Numbered Documents and Data
   BROWN-MU 0000006-08                                 NMPF0026235-6242
   BROWN-MU_0000390                                    NMPF0026613-6620
   BROWN-MU_0000574-587                                SMI-000137-173
   BROWN-MU_0003688                                    SMI-000327-374
   BROWN-MU_0003728                                    SMI-001654-1925
   BROWN-MU_0003729-744                                SMI-007361-7464
   DFA2013-00027624-636                                WD1143_000299
   DFA2013-00037605                                    WD1143_000300
   DFAWD-00000030
   NMPF0002599-2648
   NMPF0005170
   NMPF0005177
   NMPF0006110-152
   NMPF0008695
   NMPF0008700-8707
   NMPF0011018-094
   NMPF0013488-489
   NMPF0013716
   NMPF0013775
   NMPF0013779
   NMPF0018344-354
   NMPF0021004-1007
   NMPF0024092-4103
   NMPF0025083-088
   NMPF0025995-26016
   NMPF0026128-6144


                                                   6
